DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A1 (encompassing claims 1-10 and 13-16) in the reply filed on 10/25/22 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/25/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to because of the following:
In Figure 1, the “holes” 126 have upper border lines.  As a result, the “holes” 126 deceptively look like a layer;
In Figure 15, the last 2 from “212” is illegible and it is unclear what numeral “2122” is pointing towards.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 8 is objected to because of the following informalities:  
In lines 2 and 4, change “grapheme” to - - graphene”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the term "substantially" is a relative term which renders the claim indefinite.  In the context of the specific claim, what constitutes “substantially parallel”?  Can a plurality of graphene nanoribbons be within 5° of each other and still be considered “substantially parallel”?  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term substantial is defined as “being largely but not wholly that which is specified.”   The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” near the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries.  Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Examiner notes Applicant has attempted to define “substantially” as “essentially conforming to the particular dimension…”  in the Specification ([0024]). However, this is still indefinite because “essentially conforming” is not itself specifically defined.
Regarding claim 10, the term "substantially" is a relative term which renders the claim indefinite.  In the context of the specific claim, what constitutes “substantially along a same direction”?  Can a plurality of graphene nanoribbons extend within 5° of each other and still be considered “substantially along a same direction”?  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term substantial is defined as “being largely but not wholly that which is specified.”   The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” near the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries.  Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Examiner notes Applicant has attempted to define “substantially” as “essentially conforming to the particular dimension…”  in the Specification ([0024]). However, this is still indefinite because “essentially conforming” is not itself specifically defined.
Claim 14 recites the term “about”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as "almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary).  The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-10, 13, and 15-16 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Jacob (U.S. 2018/0301569 A1).
Regarding claim 1, Jacob discloses a method comprising: 
Providing a graphene nanoribbon composite structure comprising a substrate (12, 14, 16, Fig. 2C) and a plurality of graphene nanoribbons (20, Fig. 2C) spaced apart from each other, wherein the substrate comprising a plurality of protrusions (12, Fig. 2C) spaced apart from each other, and one of the plurality of graphene nanoribbons (20, Fig. 2C) is on the substrate and [has portions] between two adjacent protrusions; and 
Placing an interdigital electrode (26, 28, Fig. 4A) on the graphene nanoribbon composite structure, wherein the interdigital electrode covers the plurality of protrusions and is electrically connected to the plurality of graphene nanoribbons ([0035]).
Regarding claim 9, Jacob discloses [portions of] the plurality of graphene nanoribbons (20, Fig. 2C) are substantially parallel to each other.
Regarding claim 10, Jacob discloses the [portions of] plurality of graphene nanoribbons (20, Fig. 2C) extend substantially along a same direction.
Regarding claim 13, Jacob discloses the substrate (12, 14, 16, Fig. 2C) is a silicon wafer (16, 12, Fig. 2C) with silicon oxide (14, Fig. 2C), and the plurality of graphene nanoribbons (20, Fig. 2C) are in direct contact with the silicon oxide ([0027]).
Regarding claim 15, Jacob discloses the plurality of graphene nanoribbons (20, Fig. 4A) are between the substrate (12, 14, 16, Fig. 4A) and the interdigital electrode (26, 28, Fig. 4A).
Regarding claim 16, Jacob discloses the interdigital electrode (26, 28, Fig. 4A) is in direct contact with the plurality of graphene nanoribbons (20, Fig. 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (U.S. 2018/0301569 A1) as applied to claim 13 above.
Regarding claim 14, Jacob discloses the substrate (12, 14, 16, Fig. 2C) comprises silicon oxide (14, Fig. 2C) ([0027]) but does not disclose the thickness of the silicon oxide is about 300 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a silicon oxide thickness of about 300 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/206,774 in view of Jacob (U.S. 2018/0301569 A1). 
This is a provisional nonstatutory double patenting rejection.
Claims 1-2 and 15-16 of the instant application generally correspond to claim 1 of the ‘774 application.  However, claim 1 of the ‘774 application does not disclose placing an interdigital electrode on the graphene nanoribbon composite structure.  However, Jacob discloses placing an interdigital electrode directly on a graphene nanoribbon composite structure such that the graphene nanoribbons are between a substrate and the interdigital electrode ([0035]; Fig. 4A).  This has the advantage of electrically connecting the graphene nanoribbons.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claim 1 of the ‘774 application with placing an interdigital electrode on a graphene nanoribbon composite structure, as taught by Jacob, so as to electrically connect the graphene nanoribbons.
Claim 3 of the instant application corresponds with claim 2 of the ‘774 application.
Claim 4 of the instant application corresponds with claim 3 of the ‘774 application.
Claim 5 of the instant application corresponds with claim 4 of the ‘774 application.
Claim 6 of the instant application corresponds with claim 5 of the ‘774 application.
Claim 7 of the instant application corresponds with claim 6 of the ‘774 application.
Claim 8 of the instant application corresponds with claim 8 of the ‘774 application.
Claim 9 of the instant application corresponds with claim 7 of the ‘774 application.
Claim 10 of the instant application generally corresponds with claim 1 of the ‘774 application in view of Jacob. Jacob further teaches [portions of] the graphene nanoribbons (20, Fig. 2C) extend along a same direction which can minimize packing density. 
Claim 13 of the instant application generally corresponds with claim 1 of the ‘774 application in view of Jacob.  Jacob further teaches a substrate (12, 14, 16, Fig. 2C) is a silicon wafer (16, 12, Fig. 2C) with silicon oxide (14, Fig. 2C) and the plurality of graphene nanoribbons (20, Fig. 2C) are in direct contact with the oxide ([0027]).  This has the advantage of using an SOI substrate, which has the advantage of increased device performance such as minimizing current leakage and lowering power consumption, over bulk silicon. 
Claim 14 of the instant application generally corresponds with claim 1 of the ‘774 application in view of Jacob.  However, claim 1 of the ‘774 application and Jacob do not disclose the thickness of the silicon oxide is about 300 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a silicon oxide thickness of about 300 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 1-10 and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/206,786 in view of Jacob (U.S. 2018/0301569 A1). 
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 10, and 15-16 of the instant application generally correspond to claims 1-3 of the ‘786 application.  However, claims 1-3 of the ‘786 application do not disclose placing an interdigital electrode on the graphene nanoribbon composite structure.  However, Jacob discloses placing an interdigital electrode directly on a graphene nanoribbon composite structure such that the graphene nanoribbons are between a substrate and the interdigital electrode ([0035]; Fig. 4A).  This has the advantage of electrically connecting the graphene nanoribbons.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1-3 of the ‘786 application with placing an interdigital electrode on a graphene nanoribbon composite structure, as taught by Jacob, so as to electrically connect the graphene nanoribbons.
Claim 4 of the instant application corresponds with claim 4 of the ‘786 application.
Claim 5 of the instant application corresponds with claim 5 of the ‘786 application.
Claim 6 of the instant application corresponds with claim 6 of the ‘786 application.
Claim 7 of the instant application corresponds with claim 7 of the ‘786 application.
Claim 8 of the instant application corresponds with claim 9 of the ‘786 application.
Claim 9 of the instant application corresponds with claim 8 of the ‘786 application.
Claim 13 of the instant application generally corresponds with claims 1-3 of the ‘786 application in view of Jacob.  Jacob further teaches a substrate (12, 14, 16, Fig. 2C) is a silicon wafer (16, 12, Fig. 2C) with silicon oxide (14, Fig. 2C) and the plurality of graphene nanoribbons (20, Fig. 2C) are in direct contact with the oxide ([0027]).  This has the advantage of using an SOI substrate, which has the advantage of increased device performance such as minimizing current leakage and lowering power consumption, over bulk silicon. 
Claim 14 of the instant application generally corresponds with claims 1-3 of the ‘786 application in view of Jacob.  However, claims 1-3 of the ‘786 application and Jacob do not disclose the thickness of the silicon oxide is about 300 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a silicon oxide thickness of about 300 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        11/4/2022